                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 18-cr-00366-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

JEREMY JAVAN WILSON,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter is before the Court on Defendant’s Supplement to Motion for

Compassionate Release [Docket No. 61]. The government has filed a response

opposing the motion. Docket No. 65.

I.   BACKGROUND

      On November 9, 2018, defendant Jeremy Wilson pled guilty to one count of

possession of a firearm and ammunition by a prohibited person in violation of 18 U.S.C.

§ 922(g)(1). See Docket No. 23. On February 1, 2019, the Court sentenced defendant

to 63 months imprisonment with three years of supervised release. See Docket No. 35

at 2. Mr. Wilson is currently incarcerated at USP Coleman II in Sumterville, Florida.

See Docket No. 61 at 1. Mr. Wilson has served approximately 35 months of his

sentence. Docket No. 65 at 2. His projected release date is Decem ber 20, 2022. See

Docket No. 61 at 1.

      On February 8, 2021, Mr. Wilson filed a pro se motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). See Docket No. 56. After counsel was
appointed for him on the compassionate release matter, his attorney filed a

supplemental motion on April 2, 2021, see Docket No. 61, which the Court considers to

be the operative motion. Mr. Wilson represents that extenuating circumstances with his

family, in combination with his mental health issues, warrant compassionate release.

Docket No. 61 at 5-6. Mr. Wilson requests that the Court grant him compassionate

release from the remainder of his prison sentence and convert the remainder of his

term of imprisonment to supervised release. Id. at 8.

II.   ANALYSIS

       Under § 3582(c)(1)(A)(i), known as the “compassionate release” provision, “a

district court may grant a sentence reduction if, after considering the 18 U.S.C.

§ 3553(a) sentencing factors, it finds that ‘extraordinary and compelling reasons warrant

such a reduction’ and the ‘reduction is consistent with applicable policy statements

issued by the Sentencing Commission.’” United States v. Saldana, 807 F. App’x 816,

819 (10th Cir. 2020) (unpublished) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). A district

court may grant a sentence reduction upon motion of the defendant only “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant's facility, whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). That requirement is satisfied here. Mr. Wilson made a

request to the warden, which was denied. See Docket No. 65 at 2.

       There are three prerequisites to granting compassionate release. First, a district

court must determine whether there are extraordinary and compelling reasons to

warrant a sentence reduction. See United States v. McGee, 992 F.3d 1035, 1042 (10th

                                             2
Cir. 2021) (citing United States v. Jones, 980 F.3d 1098, 1107 (6th Cir. 2020)).

Second, a district court must determine whether the reduction is consistent with

“applicable” policy statements issued by the Sentencing Commission. Id. Third, a

district court should consider whether any reduction authorized by steps one and two is

warranted under the § 3553(a) factors. Id. A court need not address all of the steps if

one of them demonstrates that a defendant is not entitled to compassionate release.

Id.

       Although the Sentencing Commission has identified four categories of

extraordinary and compelling reasons that may warrant a sentence reduction, see

U.S.S.G. § 1B1.13, cmt. n.1, this policy statement is not “applicable” under the First

Step Act when a motion is brought by a defendant. See McGee, 992 F.3d at 1050.

Rather, it is within the Court’s discretion to determine whether extraordinary and

compelling reasons justify compassionate release. See id. (reasoning that, because

the guidelines are not “applicable” they “cannot constrain district courts’ discretion”

(citation omitted)). However, a court may conclude that the application notes to

U.S.S.G. §1B1.13 “still provide[] the best definition and description of ‘extraordinary and

compelling reasons.’” United States v. Carr, – F. App’x –, 2021 WL 1400705, at *4

(10th Cir. Apr. 14, 2021) (unpublished).

       Mr. Wilson argues that extraordinary and compelling reasons justify

compassionate release. First, he asserts that his mental health issues are being only

“marginally treated” while incarcerated and he would receive better treatment if

released. See Docket No. 61 at 5. Second, he argues that, because his mother died in

November 2020, the financial support she provided Mr. Wilson’s son has disappeared,

                                             3
and his son’s mother is unable to properly provide financial support to Mr. Wilson’s son

due to her own medical issues. Id. at 5-6. Mr. Wilson says that, if he was released, he

could support his son. See id. The Court finds that neither reason is extraordinary and

compelling.

       First, the Court finds that, under the circumstances of this case, the application

notes to U.S.S.G. §1B1.13 “still provide[] the best definition and description of

‘extraordinary and compelling reasons.’” Carr, 2021 WL 1400705, at *4. As to Mr.

Wilson’s mental health issues, § 1B1.13 states that, if a defendant is suffering from a

serious medical condition, functional or cognitive impairment, or deteriorating mental

health due to aging, and these conditions “substantially diminish[] the ability of the

defendant to provide self-care,” extraordinary and compelling reasons may justify

compassionate release. Although the application notes are not binding on the Court,

they do describe the level of seriousness needed to qualify as “extraordinary and

compelling.” For mental health or medical issues to justify release, they must seriously

impact a defendant’s ability to provide self-care within the correctional setting. A brief

lapse in care or the ability to seek better care outside of a correctional facility does not

meet the high standard of an extraordinary and compelling reason. As to family

circumstances, as relevant here, the application notes state that the death or

incapacitation of a minor child’s caregiver may be considered extraordinary and

compelling. See U.S.S.G. §1B1.13. Notably, a reduction in capacity to care for a

minor is not considered extraordinary or compelling. These notes provide the best

definition in Mr. Wilson’s case because Mr. Wilson circumstances are not unique, but

typical of many who are incarcerated. As a result, the Sentencing Commission’s

                                              4
guidelines, which seek to separate the typical from the extraordinary, supply a proper

framework to analyze Mr. Wilson’s motion.

       Mr. Wilson claims that he suffers from “cannabis use disorder, stimulant related

disorder, bipolar disorder, anxiety disorder, post-traumatic street [sic] disorder,

mononeruopathy of upper limb, astigmatism, and injury of shoulder and upper arm.”

Docket No. 61 at 5. He states that, due to the COVID-19 pandem ic, “he has not been

engaging in treatment of any kind.” Id. The Court finds that Mr. Wilson has not

demonstrated extraordinary and compelling reasons related to his health to justify

compassionate release. First, although Mr. Wilson represents that he has not received

in treatment of “any kind,” the government states that he had a full mental health

evaluation on November 30, 2020 and was provided further treatment on February 5,

2021. See Docket No. 65 at 5. Mr. Wilson does not contest these assertions in reply,

except to say that he has been unable to secure placem ent in a non-residential drug

treatment program. See Docket No. 66 at 1-3. As a result, Mr. W ilson seems to

concede that he has received treatment and that his condition has not deteriorated.

See Docket No. 65 at 5 (“There is no finding that the [d]efendant’s condition has

changed in any manner.”).

       Second, and more importantly, although Mr. Wilson asserts he could or would

receive better treatment if he was not incarcerated, he at no point claims that he is

unable to care for himself due to his mental health issues or that his medical conditions

are otherwise interfering with his incarceration. As the guidelines state, a medical

condition should substantially interfere with a defendant’s ability to provide self-care.

U.S.S.G. §1B1.13. Mr. Wilson fails to provide any case granting compassionate

                                              5
release simply because there might be better care available were the defendant to be

released. The mere presence of treatable mental health issues that do not impact a

defendant’s incarceration, and for which the defendant is receiving care, do not

represent extraordinary and compelling reasons justifying release.

       Regarding Mr. Wilson’s family circumstances, Mr. Wilson states that his mother

died in November 2020 and that she was providing supplemental income to support his

minor child. See Docket No. 61 at 5-6. Mr. Wilson says that the lack of financial

support “has been a big blow” and that his son’s mother is unable to work full time due

to irritable bowel syndrome. Id. The Court finds that these are insufficient

circumstances to justify compassionate release. First, Mr. Wilson does not claim that

there is no support for his son or that his son’s mother is incapacitated and unable to

support her son at all. The Sentencing Guidelines state that extraordinary and

compelling reasons may be found where the caregiver for a minor child dies or is

otherwise incapacitated. U.S.S.G. §1B1.13. The mere diminishment in caretaking

ability does not rise to the level of extraordinary and compelling. See United States v.

Watson, 494 F. Supp. 3d 259, 262 (W .D.N.Y. 2020) (“While the Court does not doubt

that [d]efendant’s incarceration is difficult for his family, and likely even more difficult

during this pandemic, the situation described by [d]efendant and his fiancée does not

rise to the level of ‘extraordinary and compelling’ circumstances so as to justify a

sentence reduction.”). Mr. Wilson’s situation is “comparable to those unfortunately

experienced by many families of individuals incarcerated within the BOP.” Id.

Furthermore, Mr. Wilson does not claim to be the only person available to care for his

son and, given his own allegations that he is unable to adequately perform day-to-day

                                               6
activities as a reason to justify release, it is unclear how he believes he will be able to

provide financial assistance. See Docket No. 56 at 2 (stating that he has “serious

impairment of day-to-day functioning”); see also United States v. Jackson, 2020 WL

6110998, at *2 (D.S.C. Oct. 16, 2020) (“Jackson f urther fails to articulate how he would

be able to care for his own children . . . in light of his own current limitations.”).

Accordingly, there are not extraordinary and compelling reasons to justify

compassionate release.

        Although the Court need not analyze the § 3553(a) factors if a defendant fails to

meet any of the other steps, McGee, 992 F.3d at 1042, the Court finds that the

§ 3553(a) factors would not support a sentence reduction, particularly the ability to

provide deterrence. Sections 3553(a)(2)(A) and (B) require the Court to consider “the

need for the sentence imposed to reflect the seriousness of the offense, to promote

respect for the law, [] to provide just punishment for the offense, [and] to afford

adequate deterrence to criminal conduct.” As the Court noted at sentencing, Mr.

Wilson is a habitual offender with a long criminal history. See Docket No. 52 at 14-15.

While Mr. Wilson is correct that this sentence is the longest he has ever received, Mr.

Wilson has a history of receiving lenient sentences and then failing to meet the terms

and conditions of probation or parole. Id. at 14. The § 3553(a) factors would not

support a sentence reduction were Mr. Wilson able to demonstrate extraordinary and

compelling reasons justifying release.

III.   CONCLUSION

        For the foregoing reasons, it is




                                               7
      ORDERED Defendant’s Supplement to Motion for Compassionate Release

[Docket No. 61] is DENIED. It is further

      ORDERED that Mr. Wilson’s pro se Motion for Compassionate Release [Docket

No. 56] is DENIED.


      DATED June 3, 2021.


                                           BY THE COURT:


                                           ____________________________
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                             8
